Case 1:20-cv-00417-PLM-PJG ECF No. 21, PageID.1685 Filed 02/03/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAZMIN HARRIS,                               )
                         Plaintiff,          )
                                             )      No. 1:20-cv-417
-v-                                          )
                                             )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,             )
                      Defendant.             )
                                             )

                                      JUDGMENT

      The Court affirmed the final decision of the Defendant Commissioner and resolved

all pending claims. As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: February 3, 2021                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
